TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2013



                                       NO. 03-11-00093-CR


                           Jesse Aranda aka Jesus Aranda, Appellant

                                                  v.

                                   The State of Texas, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the

Court that the trial court’s judgment of conviction is in all things affirmed; that the appellant pay

all costs relating to this appeal; and that this decision be certified below for observance.